              Case 1:20-cv-01106-LGS Document 75 Filed 07/29/20 Page 1 of 3




Ian G. DiBernardo
Timothy K. Gilman
Kenneth L. Stein
Saunak K. Desai
Gregory R. Springsted
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Tel: (212) 806-5400
Fax: (212) 806-6006
Email: idibernardo@stroock.com
Email: tgilman@stroock.com
Email: kstein@stroock.com
Email: sdesai@stroock.com
Email: gspringsted@stroock.com

Attorneys for Plaintiff Kewazinga Corp.


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                          )
KEWAZINGA CORP.,                          )
                                          )
                       Plaintiff,         )   Civil Action No. 1:20-cv-01106-LGS
                                          )
vs.                                       )
                                          )
GOOGLE LLC,                               )
                                          )
                       Defendant.         )
                                          )


              PLAINTIFF KEWAZINGA CORP.’S NOTICE OF CROSS-MOTION
               FOR SUMMARY JUDGMENT OF NO EQUITABLE ESTOPPEL




NY 78167968
              Case 1:20-cv-01106-LGS Document 75 Filed 07/29/20 Page 2 of 3




        PLEASE TAKE NOTICE that, upon all the materials listed below, and all prior

pleadings and proceedings had herein, the undersigned attorneys for Plaintiff Kewazinga Corp.

will move this Court, before the Honorable Lorna G. Schofield, United States District Court

Judge, 40 Foley Square, New York, New York 10007, pursuant to the Court’s order regarding

motions for summary judgment related to equitable estoppel (Dkt. No. 49), for entry of an order

granting summary judgment in favor of Kewazinga of no equitable estoppel.

        PLEASE TAKE FURTHER NOTICE that, in support of this motion, Kewazinga shall

rely upon the accompanying Memorandum of Law, Local Rule 56.1 Statement of Undisputed

Material Facts, Opposition to Google’s Local Rule 56.1 Statement of Undisputed Material Facts,

and Declaration of Saunak K. Desai with exhibits.


Dated: New York, New York                         Respectfully submitted,
       July 29, 2020

                                                  /s/ Ian G. DiBernardo
                                                  Ian G. DiBernardo
                                                  Timothy K. Gilman
                                                  Kenneth L. Stein
                                                  Saunak K. Desai
                                                  Gregory R. Springsted

                                                  Stroock & Stroock & Lavan LLP
                                                  180 Maiden Lane
                                                  New York, N.Y. 10038
                                                  Tel: (212) 806-5400
                                                  Fax: (212) 806-6006
                                                  Email: idibernardo@stroock.com
                                                  Email: tgilman@stroock.com
                                                  Email: kstein@stroock.com
                                                  Email: sdesai@stroock.com
                                                  Email: gspringsted@stroock.com

                                                  Attorneys for Plaintiff Kewazinga Corp.




                                              1
NY 78167968
              Case 1:20-cv-01106-LGS Document 75 Filed 07/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, I caused a true and correct copy of the foregoing

PLAINTIFF KEWAZINGA CORP.’S NOTICE OF CROSS-MOTION FOR SUMMARY

JUDGMENT OF NO EQUITABLE ESTOPPEL to be filed and served electronically by

means of the Court’s CM/ECF system in accordance with Federal Rules of Civil Procedure

and/or the Local Rules of this Court, upon the following counsel of record:


                               John Michael Desmarais
                               Elizabeth Esther Weyl
                               Steven Marc Balcof
                               David A. Frey
                               DESMARAIS LLP
                               230 Park Avenue
                               New York, NY 10169
                               Tel: (212)−351−3400
                               Fax: (212)−351−3401
                               Email: jdesmarais@desmaraisllp.com
                               Email: eweyl@dllp.com
                               Email: sbalcof@dllp.com
                               Email: dfrey@desmaraisllp.com

                               Ameet A. Modi
                               Emily Chen (Pro Hac Vice)
                               DESMARAIS LLP
                               101 California St.
                               San Francisco, CA 94111
                               Tel: (415) 573−1806
                               Email: amodi@desmaraisllp.com
                               Email: echen@desmaraisllp.com

                               Attorneys for Defendant Google LLC




                                                 /s/ Saunak K. Desai
                                                 Saunak K. Desai




NY 78167968
